In a proceeding pursuant to CPLR article 78 to review a determination of the Director of Employee Relations of the Office of Court Administration, dated April 30, 1984, which rejected the petitioners’ claim that the cashier duties performed by certain nonjudicial employees classified as office-typists in the Nassau County District Court Traffic and Parking Departments constituted out-of-title work, and denied their grievance, the petitioners appeal from a judgment of the Supreme Court, Queens County (Santucci, J.), dated April 9, 1985, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
Pursuant to the collective bargaining agreement between the parties, the petitioners’ cashier duties were “reasonably related” to the duties described in their title specifications and hence did not constitute out-of-title work. Mangano, J. P., Bracken, Weinstein and Rubin, JJ., concur.